DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


Claims 1-5 and 7-11 are presented for examination. Applicant filed a reply to a non-final Office action on 06/08/2022. Examiner has withdrawn the previous objections and most of the §112 rejections. Examiner has, however, maintained a single previous §112 rejection for claims 1-5 and 7-8; established a new § 112 rejection for claim 11; and maintained a previous § 101 rejection (modified by Applicant’s amendments) for claims 1-5 and 7-11 in the instant Office action. Since the new §112 rejection of claim 11 was necessitated by Applicant’s amendment of the claim, and Examiner has maintained the previous §112 rejection of claims 1-5 and 7-8 and the previous § 101 rejection of claims 1-5 and 7-11, the instant rejection is FINAL rejection of the claims.  

Examiner’s Remarks

Regarding Prior Art: Palcic (2003/0004809 A1) teaches a customer reward in form of stock, and Liu (WO 01/06438 A1) teaches a non-integer number of shares in a given stock. The combination of Palcic and Liu does not, however, teach fairly providing number of publicly traded company stocks available for customer reward, and providing these stock in fractional number of shares.

Response to Arguments

Applicant argues that instant claims are patent eligible under 35 U.S.C. § 101 in view of McRO v. Bandai. Examiner respectfully disagrees. In McRO, Federal Circuit Court looked how the claims “used the equation in a process designed to solve a technological problem in conventional industry practice.” (Fed. Cir. Decision: Page 21). Accordingly, specificity of rules in isolation does not necessarily allow specific improvement in computer technology. Thus, an improvement may be only an improvement of an abstract idea and, consequently, novelty in abstract idea is still an abstract idea. Similarly here, Applicant’s claims are directed to an abstract idea of providing promotional reward of stock. This is a business problem, and not a technological problem. Therefore, improving an abstract idea of providing promotional reward of stock is improving an abstract idea which is not patentable under 35 U.S.C. § 101. Further, in FairWarning, the Federal Circuit Court distinguished the claims at issue from the claims in McRO: “FairWarning’s claims merely implement an old practice in a new environment. … Although FairWarning’s claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly “improve[s] [the] existing technological process” by allowing the automation of further tasks. Alice, 134 S. Ct. at 2358.” (Fed. Cir. Decision: Pages 7-8). Again, this is similar to instant claims that require a use of a computer; it is the incorporation of computer instead of a claimed rule that improves existing technological process. Therefore, instant claims 1-5 and 7-11 are not patentable under 35 U.S.C. § 101 in view of McRO. 

Applicant further argues that instant claims are not well-understood, routine and conventional. But, contrary to Applicant’s argument and as Examiner has explained in the previous Office action, Examiner can find nothing in the Applicant’s specification identifying a technological problem to which Applicant provides technological solution. Instead, Applicant is using general purpose computer as a tool in solving a business problem that is identified in Applicant’s Specification as: “[0012] Accordingly, there is a need for a system and method for enabling one or more companies to award an arbitrary amount of company stock to customers as an incentive, regardless of the company's share price.” As such, Applicant’s claimed invention provides no limitations that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); nor render the claims patent eligible under MPEP § 2106.05(c) (particular transformations), or MPEP § 2106.05(e) (other meaningful limitations). Further, the Applicant’s claimed additional elements/limitations are well-understood, routine, and conventional as evidenced by Applicant’s Specification and as found by the courts. See further under § 101 rejection.



    


Claim Rejections - 35 USC § 112

















The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-5, 7-8, and 11, are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 

Claim 1 recites the limitation “the availability of a reward” in “electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies.” There is an insufficient antecedent basis for this limitation in the claim. Dependent claims 2-5 and 7-8 are rejected based on their dependency on independent claim 1.

Claim 11 recites the limitation “the promotional reward program information” in “the promotional reward program information includes plural dollar amounts, each dollar amount corresponding to a tired level of an identified promotional activity.” There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101








35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.










Claims 1-5 and 7-11 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  










The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-5 and 7-11 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-5 and 7-11 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-5 and 7-11, however, recite an abstract idea of providing promotional reward of stock. The creation of providing promotional reward of stock, as recited in independent claims 1 and 9 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 9, which set forth or describe the recited abstract idea, are: “identifying an action that the customer may take at an identified merchant and an associated reward redeemable for stock for the plurality of publicly traded companies and an electronic link for the identified merchant” (claims 1 and 9), “DM2\14987671.1associating a stock brokerage account for the customer based on the received customer information” (claim 1),  “comparing the received transaction information with the stored promotional reward information to identify a dollar amount of a reward for the customer” (claim 1), “computing a fractional number of shares associated with a stock in the single company as a function of the identified dollar amount and a price per share for the stock” (claim 1),  “purchasing a whole number of shares of the stock in the single company on an open market” (claims 1 and 9), “transferring the computed fractional number of the shares of the identified stock in the single company purchased on the open market to a stock brokerage account associated with the customer” (claim 1), “comparing the received promotional reward information with the received customer information to identify the customer eligible to receive an award of stock” (claim 9), “computing a fractional number of shares of the award of stock in the single company for the eligible customer as a function of the dollar 5 DM2\14987671.1amount indicated in the received promotional reward information and a price per share of the stock” (claim 9), “associating a stock brokerage account for the identified customer based on the received customer information” (claim 9), and “transferring the computed number of fractional shares from the whole number of shares purchased on the open market associated with the award of stock to the stock brokerage account associated with the eligible customer” (claim 9) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 9 recite additional limitations: “an electronic storage device” (claim 1), “a graphical user interface” (claims 1 and 9), and “a processor” (claims 1 and 9). These additional elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “storing promotional reward information, wherein the promotional reward information includes an identification of a plurality of merchants, an action that a customer may take and an associated reward redeemable for stock in any of a plurality of publicly traded companies” (claim 1), “electronically receiving a selection from the customer indicating an identified merchant using the provided electronic link” (claims 1 and 9), “electronically receiving from the selected merchant, based on the electronic link selected by the customer, transaction information that is generated based on an action taken by the customer and compensation associated with the stored promotional reward information” (claim 1), “electronically receiving customer information for the customer” (claim 1), “electronically notifying the customer of the availability of a reward redeemable for stock for the plurality of publicly traded companies” (claims 1 and 9), “electronically receiving selection information identifying a single company selected from the plurality of publicly traded companies” (claim 1), “electronically receiving promotional reward information, wherein the promotional reward information includes an identification of a promotional activity4 DM2\14987671.1to be performed by a customer at a merchant, and a dollar amount that corresponds to a number of shares of stock of a plurality of publicly traded companies” (claim 9), “electronically receiving customer information for the customer who engaged in the promotional activity based on a selected electronic link, and a compensation associated with the promotional activity” (claim 9), and “electronically receiving selection information identifying a single company selected from the plurality of publicly traded companies” (claim 9). Still further, following limitation recites insignificant post solution activity: “electronically notifying the eligible customer of the transferring of the shares” (claim 9). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 9 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	













Step 2B of the Test: The additional elements of independent claims 1 and 9 (see above at Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0126] The term "processor" encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The processor can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them.

[0129] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more data memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.

[0132] Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described is this specification, or any combination of one or more such back end, middleware, or front end components.

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution/post-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional limitations of independent claims 1 and 9 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1 and 9 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1 and 9 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2B of the test.


Dependent Claims: Dependent claims 2-5 and 7-8 depend on independent claim 1; and dependent claims 10-11 depend on independent claim 9. The elements in dependent claims 2-5, 7-8, and 10-11, which set forth or describe the abstract idea of “providing promotional rewards of stock,” are: “the promotional reward information is received from a manufacturer of a product” (claim 2 – further limiting the abstract idea), “the information received for the customer includes a password” (claim 3  – further limiting the abstract idea), “the information received for the customer is used to open a new stock brokerage account” (claim 4  – further limiting the abstract idea), “the step of transferring includes transferring the shares of stock from an inventory account” (claim 5  – further limiting the abstract idea), “the customer purchases plural products and the step of comparing identifies plural rewards for the customer, and the step of transferring includes transferring a number of shares associated with the plural awards” (claim 7  – further limiting the abstract idea), “the step of transferring occurs when the value of the shares associated with the identified dollar amount of a reward exceeds a predetermined threshold” (claim 8  – further limiting the abstract idea), “the step of computing a fractional number of shares is determined based on a then current market price of the stock and the dollar amount associated with the received promotional reward information” (claim 10  – further limiting the abstract idea), and “the promotional reward program information includes plural dollar amounts, each dollar amount corresponding to a tired level of an identified promotional activity” (claim 11  – further limiting the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5, 7-8, and 10-11, do not correct the deficiencies of independent claims 1 and 9 and they are rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-5 and 7-11 are rejected as directed to an abstract idea of “providing promotional rewards of stock” without “significantly more” under 35 USC § 101.

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Core et al. Executive Equity Compensation and Incentives: A Survey. Social Science Research Network Electronic Paper Collection (January 9, 2002).

















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /VIRPI H KANERVO/Primary Examiner, Art Unit 3691